Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 08/12/2022:
Claims 1-20 have been examined.
Claims 1, 7, 9, 11, 13 and 15-20 have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Response to Amendment
Applicant’s Specification does not assign or suggest a particular definition to the term “apparent [weight, height, body mass index (BMI), and waist thickness]” or otherwise indicate that this term is used in a manner other than its ordinary and customary meaning. Therefore, in determining the ordinary and customary meaning of the claim term “apparent” as viewed by a person of ordinary skill in the art, it is appropriate to consult a general dictionary definition of the word “apparent” for guidance.  Comaper Corp. v. Antec, Inc., 596 F.3d 1343, 1348 (Fed. Cir. 2010).
The ordinary meaning of the word “apparent” includes “open to view; visible; appearing as actual to the eye or mind.”  
*https://www.merriam-webster.com/dictionary/apparent (last visited 08/19/2022).
Therefore, for the purpose of this examination, the limitation/feature “apparent weight, height, body mass index (BMI), and waist thickness” will be interpreted as “seat occupant’s weight, height, body mass index (BMI), and waist thickness data/information being visible, open to view information/data, being appearing as actual information/data to the eye or mind while/during being scanned/sensed/detected.”

Drawings
1.	Applicant’s amendments have overcome the drawings objections to from the previous Office Action.

Claim Objections
1.	Applicant’s amendments have overcome the claim 18 objections to from the previous Office Action.

Claim Interpretation
1.	Applicant’s amendments have overcome the 112(f) or 112 6th paragraph presumptions to claims 7, 9, 11, 13, 15-17 and 20 from the previous Office Action.
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.1	This application includes one or more claim limitations that use the word “means” or “step,” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “weight data artificial intelligence (AI) analytics circuitry module;” “weight data AI analytics circuitry module;” ”body scan analysis circuitry module;” “identity circuitry module;” “weight comparison circuitry module;” “weight analysis circuitry module;” “onboard communications circuitry module;” “registration circuitry module;” “weight management recommendation circuitry module” in claims 7, 9, 11, 13, 15-17 and 20.
Although it is well known in the art that a software, as well as a hardware or firmware, can be configured or programmed to carry out or perform well-known in the art method steps, such as receiving request/data; analyzing request/data; generating report data; determining/calculating parameter data; identifying image/sensed/detected data; determining difference/change between current and previous data; generating recommendation/solution; transmitting/communicating data, per fig. 2-3 (as amended), Para [0045, 0054-0060, 0070-0071, 0078, 0086-0087] of the published specification, the claimed/specified “circuitry modules” appears to be structure elements/components of a bigger structure(s).  
	Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-20 from the previous Office Action.

Claim Rejections - 35 USC§ 101
1.	Applicant’s arguments and amendments have partially overcome the 101 rejections to claims 7, 9, 11-18 and 20, wherein claims 11-18 are system claims, from the previous Office Action.
2. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition 
of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 
conditions and requirements of this title.

2.1 	Claims 1-10 and 19-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter, to a judicial exception (i.e., mental process, mental process grouping, organizing human activities) without significantly more.
2.1.1 	Claims 1 and 19, while each reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), are directed to an abstract idea, which is a judicial exception, the abstract idea being that of “detecting/observing information/data, identifying/measuring information/data, comparing/matching information/data with stored information/data, timestamping information/data, storing the detected/observed and identified/measured information/data, determining/correlating changes in information/data, generating recommendation from the determined/correlated/analyzed information/data, notifying of the recommendation, updating memory with the recommendation; and transmitting the changed/updated information/data to a data lake (another data base/memory).”                     
In short, the claims are directed to "observing/detecting and gathering data/information," "identifying/measuring data/information," “comparing/matching information/data with stored data/information,” “storing data/information," “determining/correlating changes in data/information,” “generating recommendation from the determined/correlated/analyzed data/information,” “notifying of the recommendation,” “updating memory with the recommendation,” “transmitting the changed/updated data/information to data lake (another data base/memory,” which is an abstract idea that falls within the grouping(s) of mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, mathematical calculations), mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, opinion)), and/or certain methods of organizing human activity (e.g., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), distilled from case law, because these determinations, concepts, activities that can be performed in the human mind as judgments. The claims recite an abstract idea in the form of a mental process. These activities, such as "observing and gathering data/information," “comparing/matching data/information with stored/memorized data/information,” “determining/correlating  changes in data/information,” “generating recommendation from determined/correlated/analyzed data/information,” “notifying of the recommendation,” “updating memory with the recommendation,” “transmitting the changed/updated data/information to data lake/data bank (another data base/memory,” are simple steps that can be practically performed in the human mind as a reproduction of observed and gathered/collected data/information. 
In performing the “two-prong inquiry” analysis, to determine whether the claims are eligible or not eligible subject matter, under 35 USC 101, in view of revised Steps 2A and 2B, or the claims recite or do mot recite a judicial exception, and whether the exception is not integrated into a practical application of the exception, the Examiner found the following:
a method for managing a weight of a vehicle seat occupant using vehicle cameras and vehicle weight sensors – is an additional element of observed data (weight of a human) taken/brought at a higher level of generality (e.g., a camera, memory, one or more processors coupled to the memory, sensors/detectors, non-transitory computer readable storage medium storing computer instructions, etc.) being used for data/information gathering only or for other activities that are well-understood, routine, and conventional activity in the industry;
detecting an approach of the vehicle seat occupant to the vehicle and generating a presence signal; performing a body scan of the vehicle seat occupant upon receiving the presence signal; timestamping and storing the body scan in a vehicle memory – are additional elements, such as “post analysis activities, or post solution activities,” taken/brought at a higher level of generality (e.g., a camera, sensors/detectors/scanner, timestamping) being used after observed/detected activities, for data/information gathering only or for other activities that are well-understood, routine, and conventional activity in the industry;
determining a set of body scan parameters from the body scan of the vehicle seat occupant, wherein the set of body scan parameters includes apparent weight, height, body mass index (BMI), and waist thickness – an abstract idea that falls within the grouping(s) of mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, mathematical calculations), mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, opinion));
 recording a sensor signature of the vehicle seat occupant; identifying the vehicle seat occupant by matching the sensor signature to a set sensor signatures of registered vehicle seat occupants stored in the vehicle memory; measuring a current body weight of the vehicle seat occupant; timestamping and storing the current body weight in the vehicle memory – are additional elements, such as “post analysis activities, or post solution activities,” taken/brought at a higher level of generality (e.g., a camera, sensors/detectors/scanner, timestamping, storing/recording/memorizing) being used after observed/detected activities, for data/information gathering only or for other activities that are well-understood, routine, and conventional activity in the industry;  
determining changes between the current body weight and at least one stored body weight of the vehicle seat occupant having a timestamp recorded during an earlier time period – an abstract idea that falls within the grouping(s) of mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, mathematical calculations), mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, opinion));
accessing GPS records regarding venues visited by the vehicle seat occupant during the earlier time period – an abstract idea that falls within the grouping(s) of mental processes (e.g., concepts performed in the human mind (including an observation, data collection, data gathering);
correlating the weight changes, the set of body scan parameters and the GPS records of venues visited with weight information stored in the vehicle memory to generate a weight analysis; generating a weight management recommendation from the weight analysis – an abstract idea that falls within the grouping(s) of mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, mathematical calculations), mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, opinion));
notifying the vehicle seat occupant of the weight management recommendation; updating the vehicle memory with the weight management recommendation; and transmitting the body weight changes and the body scan parameters to a data lake – are additional elements, such as “post analysis activities, or post solution activities,” taken/brought at a higher level of generality (e.g., a camera, sensors/detectors/scanner, timestamping, storing/recording/memorizing) being used after observed/detected activities, for data/information gathering only or for other activities that are well-understood, routine, and conventional activity in the industry.
Additionally, the abstract idea is not integrated into a practical application because merely using a computer and sensor(s) as tools to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (other) machine, transformation, improvement to an existing technological process, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity, is recited in or encompassed by the claims. Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a higher level of generality (e.g., a memory, one or more processors coupled to the memory, sensors/detectors, non-transitory computer readable storage medium storing computer instructions, etc.) and are used e.g., for data/information gathering only or for other activities that are well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., a memory, one or more processors coupled to the memory, non-transitory computer readable storage medium storing computer instructions, data store and a processing resource) do not add a meaningful limitation to the abstract idea because they would be routine (and conventional) in any computer implementation of the idea. 
It is noted that the specification does not provide any particulars of the “weight data artificial intelligence (AI) analytics,” computer network/processors or algorithms for estimating/analyzing weight information, or for improvement of the weight management recommendation.  The specification discloses the generality of gathering and processing data using computer network/processors. 
The specification does not discuss a specific algorithm of “weight data artificial intelligence (AI) analytics” for computing/calculating the weight management recommendation, or improvement of the weight management recommendation.  It just simply indicates, in Para [0036] of the published specification, that ““[b]ig data artificial intelligence (AI) analytics” is the often complex process of examining large and varied data sets, or weight data, to uncover information, such as hidden patterns, unknown correlations, market trends and customer preferences that can help users make informed decisions;” that “[b]ig data analytics requires a set of distributed computing, networking and storage resources that may be available locally or are rented from a cloud infrastructure or data center.” 
The computers within the disclosure is simply performing convention computerize functions without providing any controls or improvement in the technology. The network and processors simply provide extra solution activity of conventional data gathering and processing/filtering them using conventional math.  
Moreover, limiting the use of the idea to a particular technological environment (e.g., generating recommendations to manage weight of a human) is not enough to transform the abstract idea into a patent- eligible invention (Flook) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad. 
In addition, the respective dependent claims 2-10 and 20 do not further limit independent claims 1 and 19 such as to transform the claimed invention into more than an abstract idea.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 3-4, 11-12 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over UNNERVIK (US 20200164771A1) in view of PAI (US 20210241511A1), further in view of Fields (US 10157423B1), further in view of Wang (US 20200217677A1), and further in view of Yuen (US 9173576B2).
As per claims 1, 11 and 19, UNNERVIK discloses through the invention (see entire document) a method/system/non-transitory computer readable medium having instructions stored therein for managing a weight of a vehicle seat occupant using vehicle cameras and vehicle weight sensors (see entire document, particularly Para [0030, 0036, 0149, 0158, 0203]), comprising: 
detecting an approach of the vehicle seat occupant to the vehicle and generating a presence signal (see entire document, particularly Para [0203]); 
performing a body scan of the vehicle seat occupant upon receiving the presence signal (see entire document, particularly Para [0149, 0156, 0203]); 
timestamping and storing scanned/sensed/detected data/information in a vehicle memory (see entire document, particularly Para [0025, 0129, 0225]); 
determining a set of body scan parameters from the body scan of the vehicle seat occupant (see entire document, particularly Para [0149, 0156, 0203]); 
recording a sensor signature of the vehicle seat occupant (see entire document, particularly Para [0149, 0156, 0203]); 
identifying the vehicle seat occupant (see entire document, particularly Para [0100, 0149, 0156, 0203-0204, 0227]); 
measuring a current body weight of the vehicle seat occupant (see entire document, particularly Para [0149, 0158, 0160, 0203]); 
accessing records regarding the vehicle seat occupant during the earlier time period (see entire document, particularly in Para [0203] – teaching sensing activation/deactivation of a user profile (e.g., based on the weight sensor)). 
UNNERVIK does not explicitly disclose through the invention, or is missing set of body scan parameters includes apparent weight, height, body mass index (BMI), and waist thickness; timestamping and storing the body scan in a vehicle memory; identifying the vehicle seat occupant by matching the sensor signature to a set sensor signatures of registered vehicle seat occupants stored in the vehicle memory; timestamping and storing the current body weight in the vehicle memory; determining changes between the current body weight and at least one stored body weight of the vehicle seat occupant having a timestamp recorded during an earlier time period; accessing GPS records regarding venues visited by the vehicle seat occupant during the earlier time period; correlating the weight changes, the set of body scan parameters and the GPS records of venues visited with weight information stored in the vehicle memory to generate a weight analysis; generating a weight management recommendation from the weight analysis; notifying the vehicle seat occupant of the weight management recommendation; updating the vehicle memory with the weight management recommendation; and transmitting the body weight changes and the body scan parameters to a data lake.
However, PAI teaches through the invention (see entire document), particularly in Para [0016, 0031, 0034-0035, 0042, 0045, 0047], obtaining supplementary test subject data comprising one or more of: body shape, 3D body shape scans, 3D body shape scans with calibration garments, body weight, body height, locations of anatomical landmarks, anthropometric measurements such as waist and bust size, biological sex, age, body mass index (BMI), ethnicity, Fitzpatrick skin type, clothing size, exercise preferences and/or the like, of the test subject.
Fields, in turn, teaches through the invention (see entire document), particularly in c27, lines 18-21, vehicle operator's weight and/or height determined from sensor data that may be compared with previously recorded information to determine whether the vehicle operator matches the identity received at block 808.
Fields further teaches through the invention (see entire document), particularly in c44, lines 4-9, a database or log that may store the control decision data and associated information; the entries in such log or database that may include a timestamp indicating the date, time, location, vehicle environment, vehicle condition, autonomous operation feature settings, and/or autonomous operation feature configuration information associated with each entry.
Wang, in turn, teaches through the invention (see entire document), particularly in Para [0032], generating or updating user-specific preference environmental data, which is based on ongoing health monitoring of the user; managing user profiles, defining preferences, obtaining biometrics and other health measurements, etc.; obtaining data user-specific preference data for user profile, which the program code can store and maintain (e.g., update, based on temporal variations in personal data) on a client associated with the user; obtaining user-specific preference data by accessing historical travel patterns stored by a device utilized by the user to navigate, when the user is facing specific environmental issues; the user-specific environmental preference data that includes personalized environmental risk sensitivities, some of which would be dictated by the health condition of the user, which would provide reasoning behind taking one route over another. 
Yuen, in turn, teaches through the invention (see entire document), particularly in fig. 1, c25, lines 17-23, biometric monitoring device 10 that may monitor the time between user weight measurements and provide notifications to the user to weigh-in via email, instant message, posting to the user's calendar scheduling program, etc.; the biometric monitoring device itself that may display specific notifications to invite the user to perform a weight measurement.
 Yuen further teaches through the invention (see entire document), particularly in claim 1, a biometric monitoring system to measure a body weight of a user, the biometric monitoring system comprising: … processing circuitry … configured to calculate biometric data from the one or more physiological sensors, wherein the biometric data includes body weight data that corresponds to the body weight of the user and that is based on the data representative of the body weight of the user, … configured to recommend a social group to the user based, at least in part, on information selected from the group consisting of: a) the user physiological goal, b) the data representative of the body weight of the user, and c) the user physiological goal and the data representative of the body weight of the user, the recommendation being presented through a display; and configured to rank the user against other members of the social group based on one or more parameters selected from the group consisting of: recent weight lost, cumulative weight lost, and progress towards the user physiological goal.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by PAI. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance measuring human body appearance and shape, using advances in computer vision, 3D depth cameras and other optical scanning technologies (see entire PAI document, particularly Para [0007]);
by incorporating, applying and utilizing the above steps, technique and features as taught by Fields. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to verify the identity of the vehicle operator, such as comparing a weight sensed on a seat or use of voice recognition algorithms (see entire Fields document, particularly c19, lines 45-48);
by incorporating, applying and utilizing the above steps, technique and features as taught by Wang. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to personalize routing to the individual sensitivities of a user, including the specific health-related sensitivities (see entire Wang document, particularly Para [0032]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Yuen. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to, as a motivational tool, use the user's biometric data to rank users against each other (e.g., a “leaderboard” composed of friends in a social network) by, for example, recent weight lost, cumulative weight lost, and/or other progress toward a biometric goal; to recommend new “friends” and/or social groups to the user based on the user's profile, biometric goals (e.g., weight loss goal), and/or biometric data (e.g., progress toward weight loss goal) (see entire Yuen document, particularly c17, lines 1-10). 

As per claim 3, UNNERVIK does not explicitly disclose through the invention, or is missing comparing the current body weight with each body weight from an earlier time period until one of a change is detected and all body weights having earlier timestamps have been compared to the current body weight.
However, Fields teaches through the invention (see entire document), particularly in c27, lines 18-21, vehicle operator's weight and/or height determined from sensor data that may be compared with previously recorded information to determine whether the vehicle operator matches the identity received at block 808.
Fields further teaches through the invention (see entire document), particularly in c44, lines 4-9, a database or log that may store the control decision data and associated information; the entries in such log or database that may include a timestamp indicating the date, time, location, vehicle environment, vehicle condition, autonomous operation feature settings, and/or autonomous operation feature configuration information associated with each entry.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by Fields. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to verify the identity of the vehicle operator, such as comparing a weight sensed on a seat or use of voice recognition algorithms (see entire Fields document, particularly c19, lines 45-48).

As per claim 4, UNNERVIK further discloses through the invention (see entire document) recording the sensor signature by at least one of an internal vehicle camera, an audio sensor, a fingerprint sensor, and a retinal sensor (see entire document, particularly Para [0149, 0156, 0203]).

As per claim 12, UNNERVIK further discloses through the invention (see entire document) at least one internal vehicle sensor that includes a plurality of interior cameras, each camera having a field of view focused at the level of a face of a vehicle seat occupant, each camera configured to record a facial record of the vehicle seat occupant (see entire document, particularly Para [0030, 0036, 0149, 0158, 0203]).

2.	Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over the combination of UNNERVIK, PAI, Fields, Wang and Yuen, further in view of GOUZE (US 20180230197A1).
As per claim 2, UNNERVIK does not explicitly disclose through the invention, or is missing determining changes between the current body weight and at least one stored body weight of the vehicle seat occupant having a timestamp recorded during an earlier time period selected from at least one of: 
greater than two weeks and less than five years before the current body weight; 
greater than one month and less than three months before the current body weight; and 
greater than six months and less than one year before the current body weight.
However, Yuen teaches through the invention (see entire document), particularly in fig. 1, c25, lines 17-23, biometric monitoring device 10 that may monitor the time between user weight measurements and provide notifications to the user to weigh-in via email, instant message, posting to the user's calendar scheduling program, etc.; the biometric monitoring device itself that may display specific notifications to invite the user to perform a weight measurement.
Yuen further teaches through the invention (see entire document), particularly in claim 1, a biometric monitoring system to measure a body weight of a user, the biometric monitoring system comprising: … processing circuitry … configured to calculate biometric data from the one or more physiological sensors, wherein the biometric data includes body weight data that corresponds to the body weight of the user and that is based on the data representative of the body weight of the user, … configured to recommend a social group to the user based, at least in part, on information selected from the group consisting of: a) the user physiological goal, b) the data representative of the body weight of the user, and c) the user physiological goal and the data representative of the body weight of the user, the recommendation being presented through a display; and configured to rank the user against other members of the social group based on one or more parameters selected from the group consisting of: recent weight lost, cumulative weight lost, and progress towards the user physiological goal.
GOUZE, in turn, teaches through the invention (see entire document), particularly in Para [0116], changes in body weight … that can be monitored over a period of time, e.g., 1, 2, 3, 4 or more times per month or per year or approximately every 1, 2, 3, 4, 5, 6, 7, 8, 12 or 16 weeks. 
Additionally, the Examiner finds that GOUZE reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and GOUZE teach on determining/monitoring/recording changes between current body weight and stored body weight periodically (e.g., certain number of days, weeks, months, years, etc.).
In regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by Yuen. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to, as a motivational tool, use the user's biometric data to rank users against each other (e.g., a “leaderboard” composed of friends in a social network) by, for example, recent weight lost, cumulative weight lost, and/or other progress toward a biometric goal; to recommend new “friends” and/or social groups to the user based on the user's profile, biometric goals (e.g., weight loss goal), and/or biometric data (e.g., progress toward weight loss goal) (see entire Yuen document, particularly c17, lines 1-10); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by GOUZE. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor changes in body weight over a period of time, e.g., 1, 2, 3, 4 or more times per month or per year or approximately every 1, 2, 3, 4, 5, 6, 7, 8, 12 or 16 weeks (e.g., progress toward weight loss goal) (see entire GOUZE document, particularly Para [0116]).

3.	Claims 5-10, 13-18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over the combination of UNNERVIK, PAI, Fields, Wang and Yuen, further in view of KIM (US 20210168602A1), and further in view of Goldberg (US 20050071197A1).
As per claim 5, UNNERVIK further discloses through the invention (see entire document) creating a user profile for each vehicle seat occupant including at least a facial image, an age, a height, a weight, a gender, an ethnic group, an address, a credit card number and medical diseases of the vehicle seat occupant (see entire document, particularly in Para [0203] – teaching sensing activation/deactivation of a user profile (e.g., based on the weight sensor)).
UNNERVIK does not explicitly disclose through the invention, or is missing registering the vehicle with a weight management application by creating public and private pair keys in a vehicle computing system of the vehicle; 
transmitting the public key to the weight management application; 
providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant.
However, KIM teaches through the invention (see entire document), particularly in fig. 4, 7, Para [0013-0014], claims 3-4, steps of registering the digital key in a vehicle device-based telematics support mode/mobile terminal-based relay mode that may include receiving and storing, by the mobile terminal accessing the management server through the dedicated application, a server public key from the management server and generating a terminal public key and a terminal private key, forwarding, by the mobile terminal, a server public key to the vehicle device, encrypting, by the vehicle device, vehicle/mobile terminal-based relay information with the server public key and transmitting the encrypted vehicle/mobile terminal-based relay information to the management server, encrypting, by the mobile terminal, terminal information with the server public key and transmitting the encrypted terminal information to the management server, decrypting, by the management server, the information received from the mobile terminal, encrypting the digital key using each of a vehicle public key included in the vehicle/mobile terminal-based relay information and a terminal public key included in the terminal information, and then transmitting the vehicle digital key to the vehicle device and transmitting the terminal digital key to the mobile terminal, receiving, by the mobile terminal, the encrypted terminal digital key from the management server, decrypting the received terminal digital key, and storing the decrypted terminal digital key in the secure world, and receiving, by the vehicle device, the encrypted vehicle/ digital key from the management server and decrypting and storing the received vehicle/mobile terminal-based relay digital key.
Goldberg, in turn, teaches through the invention (see entire document), particularly in Para [0004], in an application of the invention to weight management and/or fitness, and individual that provides data for use in weight management, such as weight, body fat percentage, and/or body messages (e.g., messages related to body measurements, such as height, etc.) via a communication link to a weight management service or healthcare provider, such as doctors, nurses, personal trainers, nutritionists, dietician, or any other person or entity that provides or may otherwise assist a user with a weight management program, collectively "healthcare providers," who stores the data and provides messages to the individual, such as encouragement or requesting information on that individual's recent food intake and/or physical activity.
Additionally, the Examiner finds that Goldberg reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Goldberg teach on step(s) for providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant in the instant application, which is similar to collectively "healthcare providers," who stores the data and provides messages to the individual, in the Goldberg reference.
In regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by KIM. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to allow for sharing a digital key and secures security for a digital key while fundamentally preventing the possibility of theft even when the digital key is lost (see entire KIM document, particularly Para [0009]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Goldberg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor, offer, collect, etc. and communicate weight management data for managing the weight of at least one user, such as body weight or body fat percentage data (see entire Goldberg document, particularly Para [0005]).

As per claim 6, UNNERVIK does not explicitly disclose through the invention, or is missing  combining the vehicle seat occupant identification, the body weight changes, the set of body scan parameters and the GPS records of venues visited into a data packet; transmitting the data packet to the weight management application.
However, Fields teaches through the invention (see entire document), particularly in c27, lines 18-21, vehicle operator's weight and/or height determined from sensor data that may be compared with previously recorded information to determine whether the vehicle operator matches the identity received at block 808.
Fields further teaches through the invention (see entire document), particularly in c44, lines 4-9, a database or log that may store the control decision data and associated information; the entries in such log or database that may include a timestamp indicating the date, time, location, vehicle environment, vehicle condition, autonomous operation feature settings, and/or autonomous operation feature configuration information associated with each entry.
Wang, in turn, teaches through the invention (see entire document), particularly in Para [0032], generating or updating user-specific preference environmental data, which is based on ongoing health monitoring of the user; managing user profiles, defining preferences, obtaining biometrics and other health measurements, etc.; obtaining data user-specific preference data for user profile, which the program code can store and maintain (e.g., update, based on temporal variations in personal data) on a client associated with the user; obtaining user-specific preference data by accessing historical travel patterns stored by a device utilized by the user to navigate, when the user is facing specific environmental issues; the user-specific environmental preference data that includes personalized environmental risk sensitivities, some of which would be dictated by the health condition of the user, which would provide reasoning behind taking one route over another. 
Yuen, in turn, teaches through the invention (see entire document), particularly in fig. 1, c25, lines 17-23, biometric monitoring device 10 that may monitor the time between user weight measurements and provide notifications to the user to weigh-in via email, instant message, posting to the user's calendar scheduling program, etc.; the biometric monitoring device itself that may display specific notifications to invite the user to perform a weight measurement.
 Yuen further teaches through the invention (see entire document), particularly in claim 1, a biometric monitoring system to measure a body weight of a user, the biometric monitoring system comprising: … processing circuitry … configured to calculate biometric data from the one or more physiological sensors, wherein the biometric data includes body weight data that corresponds to the body weight of the user and that is based on the data representative of the body weight of the user, … configured to recommend a social group to the user based, at least in part, on information selected from the group consisting of: a) the user physiological goal, b) the data representative of the body weight of the user, and c) the user physiological goal and the data representative of the body weight of the user, the recommendation being presented through a display; and configured to rank the user against other members of the social group based on one or more parameters selected from the group consisting of: recent weight lost, cumulative weight lost, and progress towards the user physiological goal.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by Fields. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to verify the identity of the vehicle operator, such as comparing a weight sensed on a seat or use of voice recognition algorithms (see entire Fields document, particularly c19, lines 45-48);
by incorporating, applying and utilizing the above steps, technique and features as taught by Wang. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to personalize routing to the individual sensitivities of a user, including the specific health-related sensitivities (see entire Wang document, particularly Para [0032]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Yuen. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to, as a motivational tool, use the user's biometric data to rank users against each other (e.g., a “leaderboard” composed of friends in a social network) by, for example, recent weight lost, cumulative weight lost, and/or other progress toward a biometric goal; to recommend new “friends” and/or social groups to the user based on the user's profile, biometric goals (e.g., weight loss goal), and/or biometric data (e.g., progress toward weight loss goal) (see entire Yuen document, particularly c17, lines 1-10). 

As per claim 7, UNNERVIK does not explicitly disclose through the invention, or is missing  receiving, by the weight management application, the data packet; 
requesting, by the weight management application, a search related to the vehicle seat occupant body weight changes, the set of body scan parameters and the GPS records of venues visited; 
receiving the request by a weight data artificial intelligence (AI) analytics circuitry module; 
querying the data lake for information relating to the vehicle seat occupant body weight changes, the set of body scan parameters and the GPS records of venues visited; 
searching, by the data lake, unstructured data and structured databases for matches to the query; 
receiving, by the weight data AI analytics circuitry module, the matches to the query; 
analyzing, by the weight data AI analytics circuitry module, the matches to determine weight conditions, treatment options for the weight conditions and at least one of weight loss or weight gain product information related to the weight conditions; 
generating, by the weight data AI analytics circuitry module, a weight report; 
providing the weight report to the weight management application for correlation with the vehicle seat occupant user profile; 
generating a weight management recommendation; 
transmitting the weight management recommendation to the vehicle; 
updating the vehicle memory; and 
delivering the weight management recommendation to the vehicle seat occupant.
However, Fields teaches through the invention (see entire document), particularly in c27, lines 18-21, vehicle operator's weight and/or height determined from sensor data that may be compared with previously recorded information to determine whether the vehicle operator matches the identity received at block 808.
Fields further teaches through the invention (see entire document), particularly in c44, lines 4-9, a database or log that may store the control decision data and associated information; the entries in such log or database that may include a timestamp indicating the date, time, location, vehicle environment, vehicle condition, autonomous operation feature settings, and/or autonomous operation feature configuration information associated with each entry.
Wang, in turn, teaches through the invention (see entire document), particularly in Para [0032], generating or updating user-specific preference environmental data, which is based on ongoing health monitoring of the user; managing user profiles, defining preferences, obtaining biometrics and other health measurements, etc.; obtaining data user-specific preference data for user profile, which the program code can store and maintain (e.g., update, based on temporal variations in personal data) on a client associated with the user; obtaining user-specific preference data by accessing historical travel patterns stored by a device utilized by the user to navigate, when the user is facing specific environmental issues; the user-specific environmental preference data that includes personalized environmental risk sensitivities, some of which would be dictated by the health condition of the user, which would provide reasoning behind taking one route over another. 
Yuen, in turn, teaches through the invention (see entire document), particularly in fig. 1, c25, lines 17-23, biometric monitoring device 10 that may monitor the time between user weight measurements and provide notifications to the user to weigh-in via email, instant message, posting to the user's calendar scheduling program, etc.; the biometric monitoring device itself that may display specific notifications to invite the user to perform a weight measurement.
 Yuen further teaches through the invention (see entire document), particularly in claim 1, a biometric monitoring system to measure a body weight of a user, the biometric monitoring system comprising: … processing circuitry … configured to calculate biometric data from the one or more physiological sensors, wherein the biometric data includes body weight data that corresponds to the body weight of the user and that is based on the data representative of the body weight of the user, … configured to recommend a social group to the user based, at least in part, on information selected from the group consisting of: a) the user physiological goal, b) the data representative of the body weight of the user, and c) the user physiological goal and the data representative of the body weight of the user, the recommendation being presented through a display; and configured to rank the user against other members of the social group based on one or more parameters selected from the group consisting of: recent weight lost, cumulative weight lost, and progress towards the user physiological goal.
Goldberg, in turn, teaches through the invention (see entire document), particularly in Para [0004], in an application of the invention to weight management and/or fitness, and individual that provides data for use in weight management, such as weight, body fat percentage, and/or body messages (e.g., messages related to body measurements, such as height, etc.) via a communication link to a weight management service or healthcare provider, such as doctors, nurses, personal trainers, nutritionists, dietician, or any other person or entity that provides or may otherwise assist a user with a weight management program, collectively "healthcare providers," who stores the data and provides messages to the individual, such as encouragement or requesting information on that individual's recent food intake and/or physical activity.
Additionally, the Examiner finds that Goldberg reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Goldberg teach on step(s) for providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant in the instant application, which is similar to collectively "healthcare providers," who stores the data and provides messages to the individual, in the Goldberg reference.
In regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by Fields. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to verify the identity of the vehicle operator, such as comparing a weight sensed on a seat or use of voice recognition algorithms (see entire Fields document, particularly c19, lines 45-48);
by incorporating, applying and utilizing the above steps, technique and features as taught by Wang. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to personalize routing to the individual sensitivities of a user, including the specific health-related sensitivities (see entire Wang document, particularly Para [0032]); 
by incorporating, applying and utilizing the above steps, technique and features as taught by Yuen. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to, as a motivational tool, use the user's biometric data to rank users against each other (e.g., a “leaderboard” composed of friends in a social network) by, for example, recent weight lost, cumulative weight lost, and/or other progress toward a biometric goal; to recommend new “friends” and/or social groups to the user based on the user's profile, biometric goals (e.g., weight loss goal), and/or biometric data (e.g., progress toward weight loss goal) (see entire Yuen document, particularly c17, lines 1-10); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Goldberg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor, offer, collect, etc. and communicate weight management data for managing the weight of at least one user, such as body weight or body fat percentage data (see entire Goldberg document, particularly Para [0005]).

As per claim 8, UNNERVIK further discloses through the invention (see entire document) creating a vehicle seat occupant user profile including at least a facial image, an age, a height, a weight, a gender, an ethnic group, an address, a credit card number and previous weight and medical diseases of the vehicle seat occupant (see entire document, particularly in Para [0203] – teaching sensing activation/deactivation of a user profile (e.g., based on the weight sensor)).
UNNERVIK does not explicitly disclose through the invention, or is missing registering a smart device of the vehicle seat occupant with the weight management application by: 
creating public and private pair keys with a smart device of the vehicle seat occupant; 
transmitting the public key to the weight management application; and 
providing a list of preferred weight management professionals, dieticians, weight management centers, fitness centers and retail outlets.
However, KIM teaches through the invention (see entire document), particularly in fig. 4, 7, Para [0013-0014], claims 3-4, steps of registering the digital key in a vehicle device-based telematics support mode/mobile terminal-based relay mode that may include receiving and storing, by the mobile terminal accessing the management server through the dedicated application, a server public key from the management server and generating a terminal public key and a terminal private key, forwarding, by the mobile terminal, a server public key to the vehicle device, encrypting, by the vehicle device, vehicle/mobile terminal-based relay information with the server public key and transmitting the encrypted vehicle/mobile terminal-based relay information to the management server, encrypting, by the mobile terminal, terminal information with the server public key and transmitting the encrypted terminal information to the management server, decrypting, by the management server, the information received from the mobile terminal, encrypting the digital key using each of a vehicle public key included in the vehicle/mobile terminal-based relay information and a terminal public key included in the terminal information, and then transmitting the vehicle digital key to the vehicle device and transmitting the terminal digital key to the mobile terminal, receiving, by the mobile terminal, the encrypted terminal digital key from the management server, decrypting the received terminal digital key, and storing the decrypted terminal digital key in the secure world, and receiving, by the vehicle device, the encrypted vehicle/ digital key from the management server and decrypting and storing the received vehicle/mobile terminal-based relay digital key.
Goldberg, in turn, teaches through the invention (see entire document), particularly in Para [0004], in an application of the invention to weight management and/or fitness, and individual that provides data for use in weight management, such as weight, body fat percentage, and/or body messages (e.g., messages related to body measurements, such as height, etc.) via a communication link to a weight management service or healthcare provider, such as doctors, nurses, personal trainers, nutritionists, dietician, or any other person or entity that provides or may otherwise assist a user with a weight management program, collectively "healthcare providers," who stores the data and provides messages to the individual, such as encouragement or requesting information on that individual's recent food intake and/or physical activity.
Additionally, the Examiner finds that Goldberg reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Goldberg teach on step(s) for providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant in the instant application, which is similar to collectively "healthcare providers," who stores the data and provides messages to the individual, in the Goldberg reference.
In regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by KIM. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to allow for sharing a digital key and secures security for a digital key while fundamentally preventing the possibility of theft even when the digital key is lost (see entire KIM document, particularly Para [0009]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Goldberg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor, offer, collect, etc. and communicate weight management data for managing the weight of at least one user, such as body weight or body fat percentage data (see entire Goldberg document, particularly Para [0005]).

As per claim 9, UNNERVIK does not explicitly disclose through the invention, or is missing requesting, by the weight management application, a search related to the vehicle seat occupant weight information record; 
receiving the request by a weight data artificial intelligence (AI) analytics circuitry module; 
querying the data lake for information relating to the vehicle seat occupant body weight changes, the set of body scan parameters and the GPS records of venues visited; 
searching, by the data lake, unstructured data and structured databases for matches to the query; 
receiving, by the hair and scalp data AI analytics circuitry module, the matches to the query; 
analyzing, by the weight data AI analytics circuitry module, the matches to determine weight conditions, treatment options for the weight conditions and at least one of weight loss or weight gain product information related to the weight conditions; 
generating, by the weight data AI analytics circuitry module, a weight report; 
providing the weight report to the weight management application for correlation with the vehicle seat occupant user profile; 
generating a weight management recommendation; 
transmitting the weight management recommendation to the smart device of the registered vehicle seat occupant.
However, Fields teaches through the invention (see entire document), particularly in c27, lines 18-21, vehicle operator's weight and/or height determined from sensor data that may be compared with previously recorded information to determine whether the vehicle operator matches the identity received at block 808.
Fields further teaches through the invention (see entire document), particularly in c44, lines 4-9, a database or log that may store the control decision data and associated information; the entries in such log or database that may include a timestamp indicating the date, time, location, vehicle environment, vehicle condition, autonomous operation feature settings, and/or autonomous operation feature configuration information associated with each entry.
Wang, in turn, teaches through the invention (see entire document), particularly in Para [0032], generating or updating user-specific preference environmental data, which is based on ongoing health monitoring of the user; managing user profiles, defining preferences, obtaining biometrics and other health measurements, etc.; obtaining data user-specific preference data for user profile, which the program code can store and maintain (e.g., update, based on temporal variations in personal data) on a client associated with the user; obtaining user-specific preference data by accessing historical travel patterns stored by a device utilized by the user to navigate, when the user is facing specific environmental issues; the user-specific environmental preference data that includes personalized environmental risk sensitivities, some of which would be dictated by the health condition of the user, which would provide reasoning behind taking one route over another. 
Yuen, in turn, teaches through the invention (see entire document), particularly in fig. 1, c25, lines 17-23, biometric monitoring device 10 that may monitor the time between user weight measurements and provide notifications to the user to weigh-in via email, instant message, posting to the user's calendar scheduling program, etc.; the biometric monitoring device itself that may display specific notifications to invite the user to perform a weight measurement.
 Yuen further teaches through the invention (see entire document), particularly in claim 1, a biometric monitoring system to measure a body weight of a user, the biometric monitoring system comprising: … processing circuitry … configured to calculate biometric data from the one or more physiological sensors, wherein the biometric data includes body weight data that corresponds to the body weight of the user and that is based on the data representative of the body weight of the user, … configured to recommend a social group to the user based, at least in part, on information selected from the group consisting of: a) the user physiological goal, b) the data representative of the body weight of the user, and c) the user physiological goal and the data representative of the body weight of the user, the recommendation being presented through a display; and configured to rank the user against other members of the social group based on one or more parameters selected from the group consisting of: recent weight lost, cumulative weight lost, and progress towards the user physiological goal.
Goldberg, in turn, teaches through the invention (see entire document), particularly in Para [0004], in an application of the invention to weight management and/or fitness, and individual that provides data for use in weight management, such as weight, body fat percentage, and/or body messages (e.g., messages related to body measurements, such as height, etc.) via a communication link to a weight management service or healthcare provider, such as doctors, nurses, personal trainers, nutritionists, dietician, or any other person or entity that provides or may otherwise assist a user with a weight management program, collectively "healthcare providers," who stores the data and provides messages to the individual, such as encouragement or requesting information on that individual's recent food intake and/or physical activity.
Additionally, the Examiner finds that Goldberg reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Goldberg teach on step(s) for providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant in the instant application, which is similar to collectively "healthcare providers," who stores the data and provides messages to the individual, in the Goldberg reference.
In regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by Fields. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to verify the identity of the vehicle operator, such as comparing a weight sensed on a seat or use of voice recognition algorithms (see entire Fields document, particularly c19, lines 45-48);
by incorporating, applying and utilizing the above steps, technique and features as taught by Wang. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to personalize routing to the individual sensitivities of a user, including the specific health-related sensitivities (see entire Wang document, particularly Para [0032]);  
by incorporating, applying and utilizing the above steps, technique and features as taught by Yuen. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to, as a motivational tool, use the user's biometric data to rank users against each other (e.g., a “leaderboard” composed of friends in a social network) by, for example, recent weight lost, cumulative weight lost, and/or other progress toward a biometric goal; to recommend new “friends” and/or social groups to the user based on the user's profile, biometric goals (e.g., weight loss goal), and/or biometric data (e.g., progress toward weight loss goal) (see entire Yuen document, particularly c17, lines 1-10); and
by incorporating, applying and utilizing the above steps, technique and features as taught by Goldberg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor, offer, collect, etc. and communicate weight management data for managing the weight of at least one user, such as body weight or body fat percentage data (see entire Goldberg document, particularly Para [0005]). 

As per claim 10, UNNERVIK does not explicitly disclose through the invention, or is missing weight management recommendation that comprises at least one of: 
recommending a medical practitioner based on a home location or a current location of the vehicle seat occupant; 
recommending a weight management professional based on a home location or a current location of the vehicle seat occupant; 
recommending a dietician based on a home location or a current location of the vehicle seat occupant; 
recommending a weight management center based on a home location or a current location of the vehicle seat occupant; 
recommending a fitness center based on a home location or a current location of the vehicle seat occupant; 
recommending a fitness trainer based on a home location or a current location of the vehicle seat occupant; 
recommending weight management products; 
recommending retail websites of weight management products; 
recommending retail outlets for weight management products based on a home location or a current location of the vehicle seat occupant; 
recommending an exercise program; 
recommending low calorie restaurants based on a home location or current location of the vehicle seat occupant and the restaurant visit frequency record; and 
recommending a weight management regime.
However, Goldberg teaches through the invention (see entire document), particularly in Para [0004], in an application of the invention to weight management and/or fitness, and individual that provides data for use in weight management, such as weight, body fat percentage, and/or body messages (e.g., messages related to body measurements, such as height, etc.) via a communication link to a weight management service or healthcare provider, such as doctors, nurses, personal trainers, nutritionists, dietician, or any other person or entity that provides or may otherwise assist a user with a weight management program, collectively "healthcare providers," who stores the data and provides messages to the individual, such as encouragement or requesting information on that individual's recent food intake and/or physical activity.
Additionally, the Examiner finds that Goldberg reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Goldberg teach on step(s) for providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant in the instant application, which is similar to collectively "healthcare providers," who stores the data and provides messages to the individual, in the Goldberg reference.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by Goldberg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor, offer, collect, etc. and communicate weight management data for managing the weight of at least one user, such as body weight or body fat percentage data (see entire Goldberg document, particularly Para [0005]). 


As per claim 13, UNNERVIK does not explicitly disclose through the invention, or is missing weight management application located in a data center, the weight management application including: 
a registration circuitry module configured for registering each vehicle of the plurality of vehicles with the weight management application; 
a transceiver configured for receiving the first data packet from the onboard communications circuitry module of each vehicle; 
a weight analysis processor configured for requesting a search related to the body weight changes, the set of body scan parameters and the GPS records of venues visited of each vehicle seat occupant; 
wherein the data center includes: 
a weight data artificial intelligence (AI) analytics circuitry module configured to receive the request and generate search queries related to the body weight changes, the set of body scan parameters and the GPS records of venues visited of each vehicle seat occupant; 
wherein the data lake is configured to receive the search queries and conduct the search of unstructured data and structured databases for matches to the queries; 
wherein the weight data AI analytics circuitry module is further configured to analyze the matches to determine weight conditions, treatment options for the weight conditions and at least one of weight loss or weight gain product information related to the weight conditions and to generate a weight report; 
wherein the weight analysis processor is further configured to correlate the weight report with the vehicle seat occupant user profile; 
a weight management recommendation circuitry module configured to generate a vehicle seat occupant weight management recommendation; 
wherein the transceiver is further configured to transmit the vehicle seat occupant weight management recommendation to the onboard communications circuitry module of the vehicle occupied by the vehicle seat occupant.
However, KIM teaches through the invention (see entire document), particularly in fig. 4, 7, Para [0013-0014], claims 3-4, steps of registering the digital key in a vehicle device-based telematics support mode/mobile terminal-based relay mode that may include receiving and storing, by the mobile terminal accessing the management server through the dedicated application, a server public key from the management server and generating a terminal public key and a terminal private key, forwarding, by the mobile terminal, a server public key to the vehicle device, encrypting, by the vehicle device, vehicle/mobile terminal-based relay information with the server public key and transmitting the encrypted vehicle/mobile terminal-based relay information to the management server, encrypting, by the mobile terminal, terminal information with the server public key and transmitting the encrypted terminal information to the management server, decrypting, by the management server, the information received from the mobile terminal, encrypting the digital key using each of a vehicle public key included in the vehicle/mobile terminal-based relay information and a terminal public key included in the terminal information, and then transmitting the vehicle digital key to the vehicle device and transmitting the terminal digital key to the mobile terminal, receiving, by the mobile terminal, the encrypted terminal digital key from the management server, decrypting the received terminal digital key, and storing the decrypted terminal digital key in the secure world, and receiving, by the vehicle device, the encrypted vehicle/ digital key from the management server and decrypting and storing the received vehicle/mobile terminal-based relay digital key.
Goldberg, in turn, teaches through the invention (see entire document), particularly in Para [0004], in an application of the invention to weight management and/or fitness, and individual that provides data for use in weight management, such as weight, body fat percentage, and/or body messages (e.g., messages related to body measurements, such as height, etc.) via a communication link to a weight management service or healthcare provider, such as doctors, nurses, personal trainers, nutritionists, dietician, or any other person or entity that provides or may otherwise assist a user with a weight management program, collectively "healthcare providers," who stores the data and provides messages to the individual, such as encouragement or requesting information on that individual's recent food intake and/or physical activity.
Additionally, the Examiner finds that Goldberg reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Goldberg teach on step(s) for providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant in the instant application, which is similar to collectively "healthcare providers," who stores the data and provides messages to the individual, in the Goldberg reference.
In regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by KIM. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to allow for sharing a digital key and secures security for a digital key while fundamentally preventing the possibility of theft even when the digital key is lost (see entire KIM document, particularly Para [0009]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Goldberg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor, offer, collect, etc. and communicate weight management data for managing the weight of at least one user, such as body weight or body fat percentage data (see entire Goldberg document, particularly Para [0005]).

As per claim 14, UNNERVIK does not explicitly disclose through the invention, or is missing weight management recommendation that comprises a recommendation to at least one of: 
a medical practitioner based on a home location or a current location of the vehicle seat occupant; 
a weight management professional based on a home location or a current location of the vehicle seat occupant; 
a dietician based on a home location or a current location of the vehicle seat occupant; 
a weight management center based on a home location or a current location of the vehicle seat occupant; 
a fitness center based on a home location or a current location of the vehicle seat occupant; 
weight management products; retail websites for obtaining weight management products; 
retail outlets for obtaining weight management products based on a home location or a current location of the vehicle seat occupant; 
an exercise program; 
low calorie restaurants based on a home location or current location of the vehicle seat occupant and the restaurant visit frequency record; and 
a weight management regime.
However, Goldberg teaches through the invention (see entire document), particularly in Para [0004], in an application of the invention to weight management and/or fitness, and individual that provides data for use in weight management, such as weight, body fat percentage, and/or body messages (e.g., messages related to body measurements, such as height, etc.) via a communication link to a weight management service or healthcare provider, such as doctors, nurses, personal trainers, nutritionists, dietician, or any other person or entity that provides or may otherwise assist a user with a weight management program, collectively "healthcare providers," who stores the data and provides messages to the individual, such as encouragement or requesting information on that individual's recent food intake and/or physical activity.
Additionally, the Examiner finds that Goldberg reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Goldberg teach on step(s) for providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant in the instant application, which is similar to collectively "healthcare providers," who stores the data and provides messages to the individual, in the Goldberg reference.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by Goldberg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor, offer, collect, etc. and communicate weight management data for managing the weight of at least one user, such as body weight or body fat percentage data (see entire Goldberg document, particularly Para [0005]). 

As per claim 15, UNNERVIK does not explicitly disclose through the invention, or is missing an application memory including: 
a first database of subscriber information, the subscriber information including a user profile of each vehicle seat occupant of each of the plurality of vehicles; 
a second database of sponsored content, wherein the sponsored content includes lists of medical practitioners, weight management professionals, dieticians, fitness centers, fitness trainers, weight management products, retail websites or retail outlets for purchasing weight management products and restaurants in the home location or current location of the vehicle seat occupant; and 
wherein the registration circuitry module is further configured to register sponsors of weight related treatment or products.
However, Goldberg teaches through the invention (see entire document), particularly in Para [0004], in an application of the invention to weight management and/or fitness, and individual that provides data for use in weight management, such as weight, body fat percentage, and/or body messages (e.g., messages related to body measurements, such as height, etc.) via a communication link to a weight management service or healthcare provider, such as doctors, nurses, personal trainers, nutritionists, dietician, or any other person or entity that provides or may otherwise assist a user with a weight management program, collectively "healthcare providers," who stores the data and provides messages to the individual, such as encouragement or requesting information on that individual's recent food intake and/or physical activity.
Additionally, the Examiner finds that Goldberg reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Goldberg teach on step(s) for providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant in the instant application, which is similar to collectively "healthcare providers," who stores the data and provides messages to the individual, in the Goldberg reference.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by Goldberg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor, offer, collect, etc. and communicate weight management data for managing the weight of at least one user, such as body weight or body fat percentage data (see entire Goldberg document, particularly Para [0005]). 

As per claim 16, UNNERVIK does not explicitly disclose through the invention, or is missing registration circuitry module further configured to register a smart device of a vehicle seat occupant travelling in any of the plurality of vehicles with the weight management application, wherein registering the smart device includes: 
receiving a public key from the smart device; 
requesting profile information from the vehicle occupant including age, weight, gender, ethnic origins, previous weight and medical diseases of the vehicle seat occupant; 
requesting lists of preferred medical practitioners, weight management professionals, dieticians, weight management centers, fitness centers, fitness trainers, weight management products and retail outlets; and 
storing the public key, personal information and lists in the application memory.
However, KIM teaches through the invention (see entire document), particularly in fig. 4, 7, Para [0013-0014], claims 3-4, steps of registering the digital key in a vehicle device-based telematics support mode/mobile terminal-based relay mode that may include receiving and storing, by the mobile terminal accessing the management server through the dedicated application, a server public key from the management server and generating a terminal public key and a terminal private key, forwarding, by the mobile terminal, a server public key to the vehicle device, encrypting, by the vehicle device, vehicle/mobile terminal-based relay information with the server public key and transmitting the encrypted vehicle/mobile terminal-based relay information to the management server, encrypting, by the mobile terminal, terminal information with the server public key and transmitting the encrypted terminal information to the management server, decrypting, by the management server, the information received from the mobile terminal, encrypting the digital key using each of a vehicle public key included in the vehicle/mobile terminal-based relay information and a terminal public key included in the terminal information, and then transmitting the vehicle digital key to the vehicle device and transmitting the terminal digital key to the mobile terminal, receiving, by the mobile terminal, the encrypted terminal digital key from the management server, decrypting the received terminal digital key, and storing the decrypted terminal digital key in the secure world, and receiving, by the vehicle device, the encrypted vehicle/ digital key from the management server and decrypting and storing the received vehicle/mobile terminal-based relay digital key.
Goldberg, in turn, teaches through the invention (see entire document), particularly in Para [0004], in an application of the invention to weight management and/or fitness, and individual that provides data for use in weight management, such as weight, body fat percentage, and/or body messages (e.g., messages related to body measurements, such as height, etc.) via a communication link to a weight management service or healthcare provider, such as doctors, nurses, personal trainers, nutritionists, dietician, or any other person or entity that provides or may otherwise assist a user with a weight management program, collectively "healthcare providers," who stores the data and provides messages to the individual, such as encouragement or requesting information on that individual's recent food intake and/or physical activity.
Additionally, the Examiner finds that Goldberg reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Goldberg teach on step(s) for providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant in the instant application, which is similar to collectively "healthcare providers," who stores the data and provides messages to the individual, in the Goldberg reference.
In regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by KIM. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to allow for sharing a digital key and secures security for a digital key while fundamentally preventing the possibility of theft even when the digital key is lost (see entire KIM document, particularly Para [0009]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Goldberg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor, offer, collect, etc. and communicate weight management data for managing the weight of at least one user, such as body weight or body fat percentage data (see entire Goldberg document, particularly Para [0005]).

As per claim 17, UNNERVIK further discloses through the invention (see entire document) receiving a body scan and current weight of the registered vehicle seat occupant whenever the vehicle seat occupant travels in any of the plurality of vehicles registered with the weight management application; perform an analysis of the body scan and detect body scan parameters (see entire document, particularly Para [0149, 0156, 0203]).
UNNERVIK does not explicitly disclose through the invention, or is missing weight management application further configured to: 
detect changes between a current body weight and at least one body weight of the vehicle seat occupant stored in the application memory having a timestamp recorded during an earlier time period; 
access GPS trip information regarding venues visited by the vehicle seat occupant during the earlier time period; 
request a search by the weight data AI analytics circuitry module of the data lake for information related to the body weight changes and the body scan of the registered vehicle seat occupant; 
wherein the weight data AI analytics circuitry module is further configured to receive the request and generate search queries related to the body weight changes, the set of body scan parameters and the GPS records of venues visited of the registered vehicle seat occupant; 
wherein the data lake is configured to receive the search queries and conduct the search of unstructured data and structured databases for matches to the queries; 
wherein the weight data AI analytics circuitry module is further configured to analyze the matches to determine weight conditions, treatment options for the weight conditions and at least one of weight loss or weight gain product information related to the weight conditions and to generate a weight report; 
wherein the weight analysis processor is further configured to correlate the weight report with the vehicle seat occupant user profile; 
wherein the weight management recommendation circuitry module is further configured to generate a weight management recommendation for the registered vehicle seat occupant; and 
wherein the transceiver is further configured to transmit the weight management recommendation to the smart device of the registered vehicle seat occupant.
However, Yuen teaches through the invention (see entire document), particularly in fig. 1, c25, lines 17-23, biometric monitoring device 10 that may monitor the time between user weight measurements and provide notifications to the user to weigh-in via email, instant message, posting to the user's calendar scheduling program, etc.; the biometric monitoring device itself that may display specific notifications to invite the user to perform a weight measurement.
Yuen further teaches through the invention (see entire document), particularly in claim 1, a biometric monitoring system to measure a body weight of a user, the biometric monitoring system comprising: … processing circuitry … configured to calculate biometric data from the one or more physiological sensors, wherein the biometric data includes body weight data that corresponds to the body weight of the user and that is based on the data representative of the body weight of the user, … configured to recommend a social group to the user based, at least in part, on information selected from the group consisting of: a) the user physiological goal, b) the data representative of the body weight of the user, and c) the user physiological goal and the data representative of the body weight of the user, the recommendation being presented through a display; and configured to rank the user against other members of the social group based on one or more parameters selected from the group consisting of: recent weight lost, cumulative weight lost, and progress towards the user physiological goal.
KIM, in turn, teaches through the invention (see entire document), particularly in fig. 4, 7, Para [0013-0014], claims 3-4, steps of registering the digital key in a vehicle device-based telematics support mode/mobile terminal-based relay mode that may include receiving and storing, by the mobile terminal accessing the management server through the dedicated application, a server public key from the management server and generating a terminal public key and a terminal private key, forwarding, by the mobile terminal, a server public key to the vehicle device, encrypting, by the vehicle device, vehicle/mobile terminal-based relay information with the server public key and transmitting the encrypted vehicle/mobile terminal-based relay information to the management server, encrypting, by the mobile terminal, terminal information with the server public key and transmitting the encrypted terminal information to the management server, decrypting, by the management server, the information received from the mobile terminal, encrypting the digital key using each of a vehicle public key included in the vehicle/mobile terminal-based relay information and a terminal public key included in the terminal information, and then transmitting the vehicle digital key to the vehicle device and transmitting the terminal digital key to the mobile terminal, receiving, by the mobile terminal, the encrypted terminal digital key from the management server, decrypting the received terminal digital key, and storing the decrypted terminal digital key in the secure world, and receiving, by the vehicle device, the encrypted vehicle/ digital key from the management server and decrypting and storing the received vehicle/mobile terminal-based relay digital key.
Goldberg, in turn, teaches through the invention (see entire document), particularly in Para [0004], in an application of the invention to weight management and/or fitness, and individual that provides data for use in weight management, such as weight, body fat percentage, and/or body messages (e.g., messages related to body measurements, such as height, etc.) via a communication link to a weight management service or healthcare provider, such as doctors, nurses, personal trainers, nutritionists, dietician, or any other person or entity that provides or may otherwise assist a user with a weight management program, collectively "healthcare providers," who stores the data and provides messages to the individual, such as encouragement or requesting information on that individual's recent food intake and/or physical activity.
Additionally, the Examiner finds that Goldberg reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Goldberg teach on step(s) for providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant in the instant application, which is similar to collectively "healthcare providers," who stores the data and provides messages to the individual, in the Goldberg reference.
In regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by Yuen. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to, as a motivational tool, use the user's biometric data to rank users against each other (e.g., a “leaderboard” composed of friends in a social network) by, for example, recent weight lost, cumulative weight lost, and/or other progress toward a biometric goal; to recommend new “friends” and/or social groups to the user based on the user's profile, biometric goals (e.g., weight loss goal), and/or biometric data (e.g., progress toward weight loss goal) (see entire Yuen document, particularly c17, lines 1-10); 
by incorporating, applying and utilizing the above steps, technique and features as taught by KIM. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to allow for sharing a digital key and secures security for a digital key while fundamentally preventing the possibility of theft even when the digital key is lost (see entire KIM document, particularly Para [0009]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Goldberg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor, offer, collect, etc. and communicate weight management data for managing the weight of at least one user, such as body weight or body fat percentage data (see entire Goldberg document, particularly Para [0005]).

As per claim 18, UNNERVIK does not explicitly disclose through the invention, or is missing weight management application further configured to store the body weight, sets of body scan parameters and weight management recommendations of each of the identified vehicle seat occupants of each of the plurality of vehicles as unstructured data.
However, KIM teaches through the invention (see entire document), particularly in fig. 4, 7, Para [0013-0014], claims 3-4, steps of registering the digital key in a vehicle device-based telematics support mode/mobile terminal-based relay mode that may include receiving and storing, by the mobile terminal accessing the management server through the dedicated application, a server public key from the management server and generating a terminal public key and a terminal private key, forwarding, by the mobile terminal, a server public key to the vehicle device, encrypting, by the vehicle device, vehicle/mobile terminal-based relay information with the server public key and transmitting the encrypted vehicle/mobile terminal-based relay information to the management server, encrypting, by the mobile terminal, terminal information with the server public key and transmitting the encrypted terminal information to the management server, decrypting, by the management server, the information received from the mobile terminal, encrypting the digital key using each of a vehicle public key included in the vehicle/mobile terminal-based relay information and a terminal public key included in the terminal information, and then transmitting the vehicle digital key to the vehicle device and transmitting the terminal digital key to the mobile terminal, receiving, by the mobile terminal, the encrypted terminal digital key from the management server, decrypting the received terminal digital key, and storing the decrypted terminal digital key in the secure world, and receiving, by the vehicle device, the encrypted vehicle/ digital key from the management server and decrypting and storing the received vehicle/mobile terminal-based relay digital key.
Goldberg, in turn, teaches through the invention (see entire document), particularly in Para [0004], in an application of the invention to weight management and/or fitness, and individual that provides data for use in weight management, such as weight, body fat percentage, and/or body messages (e.g., messages related to body measurements, such as height, etc.) via a communication link to a weight management service or healthcare provider, such as doctors, nurses, personal trainers, nutritionists, dietician, or any other person or entity that provides or may otherwise assist a user with a weight management program, collectively "healthcare providers," who stores the data and provides messages to the individual, such as encouragement or requesting information on that individual's recent food intake and/or physical activity.
Additionally, the Examiner finds that Goldberg reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Goldberg teach on step(s) for providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant in the instant application, which is similar to collectively "healthcare providers," who stores the data and provides messages to the individual, in the Goldberg reference.
Fields, in turn, teaches through the invention (see entire document), particularly in c27, lines 18-21, vehicle operator's weight and/or height determined from sensor data that may be compared with previously recorded information to determine whether the vehicle operator matches the identity received at block 808.
Fields further teaches through the invention (see entire document), particularly in c44, lines 4-9, a database or log that may store the control decision data and associated information; the entries in such log or database that may include a timestamp indicating the date, time, location, vehicle environment, vehicle condition, autonomous operation feature settings, and/or autonomous operation feature configuration information associated with each entry.
Wang, in turn, teaches through the invention (see entire document), particularly in Para [0032], generating or updating user-specific preference environmental data, which is based on ongoing health monitoring of the user; managing user profiles, defining preferences, obtaining biometrics and other health measurements, etc.; obtaining data user-specific preference data for user profile, which the program code can store and maintain (e.g., update, based on temporal variations in personal data) on a client associated with the user; obtaining user-specific preference data by accessing historical travel patterns stored by a device utilized by the user to navigate, when the user is facing specific environmental issues; the user-specific environmental preference data that includes personalized environmental risk sensitivities, some of which would be dictated by the health condition of the user, which would provide reasoning behind taking one route over another. 
Yuen, in turn, teaches through the invention (see entire document), particularly in fig. 1, c25, lines 17-23, biometric monitoring device 10 that may monitor the time between user weight measurements and provide notifications to the user to weigh-in via email, instant message, posting to the user's calendar scheduling program, etc.; the biometric monitoring device itself that may display specific notifications to invite the user to perform a weight measurement.
Yuen further teaches through the invention (see entire document), particularly in claim 1, a biometric monitoring system to measure a body weight of a user, the biometric monitoring system comprising: … processing circuitry … configured to calculate biometric data from the one or more physiological sensors, wherein the biometric data includes body weight data that corresponds to the body weight of the user and that is based on the data representative of the body weight of the user, … configured to recommend a social group to the user based, at least in part, on information selected from the group consisting of: a) the user physiological goal, b) the data representative of the body weight of the user, and c) the user physiological goal and the data representative of the body weight of the user, the recommendation being presented through a display; and configured to rank the user against other members of the social group based on one or more parameters selected from the group consisting of: recent weight lost, cumulative weight lost, and progress towards the user physiological goal.
In regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by Fields. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to verify the identity of the vehicle operator, such as comparing a weight sensed on a seat or use of voice recognition algorithms (see entire Fields document, particularly c19, lines 45-48);
by incorporating, applying and utilizing the above steps, technique and features as taught by Wang. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to personalize routing to the individual sensitivities of a user, including the specific health-related sensitivities (see entire Wang document, particularly Para [0032]);  
by incorporating, applying and utilizing the above steps, technique and features as taught by Yuen. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to, as a motivational tool, use the user's biometric data to rank users against each other (e.g., a “leaderboard” composed of friends in a social network) by, for example, recent weight lost, cumulative weight lost, and/or other progress toward a biometric goal; to recommend new “friends” and/or social groups to the user based on the user's profile, biometric goals (e.g., weight loss goal), and/or biometric data (e.g., progress toward weight loss goal) (see entire Yuen document, particularly c17, lines 1-10);  
by incorporating, applying and utilizing the above steps, technique and features as taught by KIM. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to allow for sharing a digital key and secures security for a digital key while fundamentally preventing the possibility of theft even when the digital key is lost (see entire KIM document, particularly Para [0009]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Goldberg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor, offer, collect, etc. and communicate weight management data for managing the weight of at least one user, such as body weight or body fat percentage data (see entire Goldberg document, particularly Para [0005]).

As per claim 20, UNNERVIK further discloses through the invention (see entire document) creating a user profile for each vehicle seat occupant including at least a facial image, an age, a height, a weight, a gender, an ethnic group, an address, a credit card number and medical diseases of the vehicle seat occupant (see entire document, particularly in Para [0203] – teaching sensing activation/deactivation of a user profile (e.g., based on the weight sensor)).
UNNERVIK does not explicitly disclose through the invention, or is missing registering the vehicle with a weight management application by creating public and private pair keys in a vehicle computing system of the vehicle; 
transmitting the public key to the weight management application; 
providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant;
combining the vehicle seat occupant identification, the body weight changes, the set of body scan parameters and the GPS records of venues visited into a data packet; 
transmitting the data packet to the weight management application; 
receiving, by the weight management application, the data packet;
requesting, by the weight management application, a search related to the vehicle seat occupant body weight changes, the set of body scan parameters and the GPS records of venues visited; 
receiving the request by a weight data artificial intelligence (AI) analytics circuitry module; 
querying a data lake for information relating to the vehicle seat occupant body weight changes, the set of body scan parameters and the GPS records of venues visited; 
searching, by the data lake, unstructured data and structured databases for matches to the query; 
receiving, by the weight data AI analytics circuitry module, the matches to the query; 
analyzing, by the weight data AI analytics circuitry module, the matches to determine weight conditions, treatment options for the weight conditions and at least one of weight loss or weight gain product information related to the weight conditions; 
generating, by the weight data AI analytics circuitry module, a weight report; 
providing the weight report to the weight management application for correlation with the vehicle seat occupant user profile; 
generating a weight management recommendation; 
transmitting the weight management recommendation to the vehicle; 
updating the vehicle memory; and 
delivering the weight management recommendation to the vehicle seat occupant.
However, KIM teaches through the invention (see entire document), particularly in fig. 4, 7, Para [0013-0014], claims 3-4, steps of registering the digital key in a vehicle device-based telematics support mode/mobile terminal-based relay mode that may include receiving and storing, by the mobile terminal accessing the management server through the dedicated application, a server public key from the management server and generating a terminal public key and a terminal private key, forwarding, by the mobile terminal, a server public key to the vehicle device, encrypting, by the vehicle device, vehicle/mobile terminal-based relay information with the server public key and transmitting the encrypted vehicle/mobile terminal-based relay information to the management server, encrypting, by the mobile terminal, terminal information with the server public key and transmitting the encrypted terminal information to the management server, decrypting, by the management server, the information received from the mobile terminal, encrypting the digital key using each of a vehicle public key included in the vehicle/mobile terminal-based relay information and a terminal public key included in the terminal information, and then transmitting the vehicle digital key to the vehicle device and transmitting the terminal digital key to the mobile terminal, receiving, by the mobile terminal, the encrypted terminal digital key from the management server, decrypting the received terminal digital key, and storing the decrypted terminal digital key in the secure world, and receiving, by the vehicle device, the encrypted vehicle/ digital key from the management server and decrypting and storing the received vehicle/mobile terminal-based relay digital key.
Goldberg, in turn, teaches through the invention (see entire document), particularly in Para [0004], in an application of the invention to weight management and/or fitness, and individual that provides data for use in weight management, such as weight, body fat percentage, and/or body messages (e.g., messages related to body measurements, such as height, etc.) via a communication link to a weight management service or healthcare provider, such as doctors, nurses, personal trainers, nutritionists, dietician, or any other person or entity that provides or may otherwise assist a user with a weight management program, collectively "healthcare providers," who stores the data and provides messages to the individual, such as encouragement or requesting information on that individual's recent food intake and/or physical activity.
Additionally, the Examiner finds that Goldberg reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Goldberg teach on step(s) for providing lists of preferred medical practitioners, dieticians, weight management centers, fitness centers and scalp care professionals and retail outlets of each vehicle seat occupant in the instant application, which is similar to collectively "healthcare providers," who stores the data and provides messages to the individual, in the Goldberg reference.
Fields, in turn, teaches through the invention (see entire document), particularly in c27, lines 18-21, vehicle operator's weight and/or height determined from sensor data that may be compared with previously recorded information to determine whether the vehicle operator matches the identity received at block 808.
Fields further teaches through the invention (see entire document), particularly in c44, lines 4-9, a database or log that may store the control decision data and associated information; the entries in such log or database that may include a timestamp indicating the date, time, location, vehicle environment, vehicle condition, autonomous operation feature settings, and/or autonomous operation feature configuration information associated with each entry.
Wang, in turn, teaches through the invention (see entire document), particularly in Para [0032], generating or updating user-specific preference environmental data, which is based on ongoing health monitoring of the user; managing user profiles, defining preferences, obtaining biometrics and other health measurements, etc.; obtaining data user-specific preference data for user profile, which the program code can store and maintain (e.g., update, based on temporal variations in personal data) on a client associated with the user; obtaining user-specific preference data by accessing historical travel patterns stored by a device utilized by the user to navigate, when the user is facing specific environmental issues; the user-specific environmental preference data that includes personalized environmental risk sensitivities, some of which would be dictated by the health condition of the user, which would provide reasoning behind taking one route over another. 
Yuen, in turn, teaches through the invention (see entire document), particularly in fig. 1, c25, lines 17-23, biometric monitoring device 10 that may monitor the time between user weight measurements and provide notifications to the user to weigh-in via email, instant message, posting to the user's calendar scheduling program, etc.; the biometric monitoring device itself that may display specific notifications to invite the user to perform a weight measurement.
Yuen further teaches through the invention (see entire document), particularly in claim 1, a biometric monitoring system to measure a body weight of a user, the biometric monitoring system comprising: … processing circuitry … configured to calculate biometric data from the one or more physiological sensors, wherein the biometric data includes body weight data that corresponds to the body weight of the user and that is based on the data representative of the body weight of the user, … configured to recommend a social group to the user based, at least in part, on information selected from the group consisting of: a) the user physiological goal, b) the data representative of the body weight of the user, and c) the user physiological goal and the data representative of the body weight of the user, the recommendation being presented through a display; and configured to rank the user against other members of the social group based on one or more parameters selected from the group consisting of: recent weight lost, cumulative weight lost, and progress towards the user physiological goal.
In regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of UNNERVIK by incorporating, applying and utilizing the above steps, technique and features as taught by Fields. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to verify the identity of the vehicle operator, such as comparing a weight sensed on a seat or use of voice recognition algorithms (see entire Fields document, particularly c19, lines 45-48);
by incorporating, applying and utilizing the above steps, technique and features as taught by Wang. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to personalize routing to the individual sensitivities of a user, including the specific health-related sensitivities (see entire Wang document, particularly Para [0032]);  
by incorporating, applying and utilizing the above steps, technique and features as taught by Yuen. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to, as a motivational tool, use the user's biometric data to rank users against each other (e.g., a “leaderboard” composed of friends in a social network) by, for example, recent weight lost, cumulative weight lost, and/or other progress toward a biometric goal; to recommend new “friends” and/or social groups to the user based on the user's profile, biometric goals (e.g., weight loss goal), and/or biometric data (e.g., progress toward weight loss goal) (see entire Yuen document, particularly c17, lines 1-10);  
by incorporating, applying and utilizing the above steps, technique and features as taught by KIM. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to allow for sharing a digital key and secures security for a digital key while fundamentally preventing the possibility of theft even when the digital key is lost (see entire KIM document, particularly Para [0009]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Goldberg. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to monitor, offer, collect, etc. and communicate weight management data for managing the weight of at least one user, such as body weight or body fat percentage data (see entire Goldberg document, particularly Para [0005]).


Response to Arguments
1.	Applicant's arguments in regards to 101 rejections, on pages 20-21 of the remarks filed 08/12/2022, have been fully considered but they are not persuasive.
2.	Applicant argues, on page 20 of the remarks filed 08/12/2022, that: “[n]one of the claimed features constitute an abstract idea, a law of nature, or a natural phenomenon;” that “[t]hus, the claims are not directed to a judicial exception,” BUT, HOWEVER, DOES NOT provide any evidence or explanation to WHY  none of the claimed features constitute an abstract idea, a law of nature, or a natural phenomenon; OR WHY thus, the claims are not directed to a judicial exception.
	Examiner respectfully disagrees, and kindly draws Applicant’s attention on pages 5-10 of the office action above, where it is discussed in detail, with the provided “two-prong inquiry” analysis, why and/or how claims 1-10 and 19-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to nonstatutory subject matter, to a judicial exception (i.e., mental process, mental process grouping, organizing human activities) without significantly more.  
	Additionally, in response to applicant's argument, on page 20 of the remarks, filed on 08/12/2022, that the claims are directed to certain features of applicant’s invention (i.e., “… claims are directed to a system for analyzing weight information using weight data artificial intelligence (AI) analytics to improve the weight management recommendation), it is noted that the features upon which applicant relies (i.e., … using weight data artificial intelligence (AI) analytics to improve the weight management recommendation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	For the above reason it is believed that the rejections should be maintained.
3.	Applicant further argues, on page 20 of the remarks filed 08/12/2022, that: “… claims recite additional elements that integrate the exception into a practical application of that exception;” that “[s]pecifically, the claimed subject matter is directed to methods and systems for managing the weight of a vehicle occupant,” BUT, HOWEVER, DOES NOT provide any evidence or explanation to WHY claims recite additional elements that integrate the exception into a practical application of that exception; OR WHY, specifically, the claimed subject matter is directed to methods and systems for managing the weight of a vehicle occupant. Applicant merely repeats the claim and specification language stating that “[a]n external vehicle camera performs a body scan prior to or when the vehicle occupant enters the vehicle;” that “[w]eight sensors record the weight of the vehicle occupant each time he/she occupies a seat in the vehicle;” that “[w]eight changes over time may be correlated to trip information related to food consumption, such as stops at restaurants;” that “[t]he vehicle occupant's weight, body scan and trip information may be transmitted to a computer application in a data center with access to a data lake and weight data artificial intelligence (AI) analytics;” that “[b]ased on the weight data search results, recommendations for weight management may be made.”
Examiner respectfully disagrees, and kindly draws Applicant’s attention on pages 5-10 of the office action above, where it is discussed in detail, with the provided “two-prong inquiry” analysis, why and/or how claims 1-10 and 19-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to nonstatutory subject matter, to a judicial exception (i.e., mental process, mental process grouping, organizing human activities) without significantly more.  
	For the above reason it is believed that the rejections should be maintained.
3.	Applicant’s arguments in regards to 103 rejections to claims 1-20, on pages 21-23 of the remarks filed 08/12/2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
4.	In response to applicant's argument, on page 20 of the remarks, filed on 08/12/2022, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using weight data artificial intelligence (AI) analytics to improve the weight management recommendation ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	For the above reason it is believed that the rejections should be maintained.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662